J-A15026-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ROBERT E. SWEIGART AS                             IN THE SUPERIOR COURT OF
SHAREHOLDER OF WILLIAM SWEIGART                         PENNSYLVANIA
& SONS SANITATION SERVICE, INC.,
ROBERT E. SWEIGART AND SUSAN
DESIMONE, COEXECUTORS OF THE
ESTATE OF WILLIAM SWEIGART

                            Appellants

                       v.

VIOLET F. SWEIGART, A/K/A VIOLET
RUTH SWEIGART, A/K/A VIOLET
SWEIGART, VIOLET SWEIGART,
WILLIAM K. SWEIGART, WILLIAM
SWEIGART & SONS SANITATION
SERVICE, INC., AND BILL SWEIGART
WASTE WATER INC.

                            Appellee                  No. 2371 EDA 2014


              Appeal from the Judgment Entered August 11, 2014
               In the Court of Common Pleas of Delaware County
                         Civil Division at No(s): 07-981


BEFORE: BOWES, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                                 FILED MAY 14, 2015

        Appellants, Robert E. Sweigart and Susan Desimone, appeal from the

August 11, 2014 judgment entered in their favor and against Appellees,

Violet F. Sweigart, William K. Sweigart, William Sweigart & Sons Sanitation

Service, Inc., and Bill Sweigart Waste Water, Inc., in the amount of


____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-A15026-15


$149,777.00.    After careful review, we remand for the preparation of a

supplemental trial court opinion.

      Briefly, the parties proceeded to a four-day bench trial, which

culminated in a bench verdict on March 24, 2014.           On April 2, 2014,

Appellees filed a timely post-trial motion. On April 3, 2014, Appellants filed

a timely post-trial motion.   On April 23, 2014, Appellants filed a notice of

appeal to this Court, which was docketed at 1310 EDA 2014. The trial court

denied Appellees’ post-trial motion without prejudice for want of subject

matter jurisdiction on April 29, 2014, without disposing of Appellant’s post-

trial motion.   On May 21, 2014, Appellants filed a concise statement of

errors complained of on appeal, pursuant to Pennsylvania Rule of Appellate

Procedure 1925(b), after the trial court ordered them to do so. On May 29,

2014, this Court entered an order quashing Appellant’s appeal as premature.

Superior Court Order, 1310 EDA 2014, 5/29/14, at 1. On August 11, 2014,

Appellants entered a praecipe for judgment in the trial court, as Appellants’

post-trial motion was denied by operation of law. See generally Pa.R.C.P.

227.1(1)(b).

      On August 12, 2014, Appellants filed a timely notice of appeal. The

trial court did not order Appellants to file a Rule 1925(b) statement.      On

January 20, 2015, the trial court filed an opinion, finding that Appellants had

waived all their issues on appeal due to a non-compliant Rule 1925(b)




                                     -2-
J-A15026-15


statement. Trial Court Opinion, 1/20/15, at 2. Thereafter, the trial court set

forth its rationale for its analysis of the case on its merits, as follows.

              [I]n a bench trial, it is within the trial court’s
              discretion to determine the credibility of witnesses
              and to render decisions based on the weight of the
              credible evidence. The trial court judge as the finder
              of fact is free to believe some, all, or none of the
              evidence. The trial court judge as the finder of fact
              is free to reject or accept any testimony of a witness.

                     When examining a decision after a non-jury
              trial, the reviewing [c]ourt’s scope of review is
              limited. Findings of a trial judge in a non-jury case
              must be given the same weight and effect on appeal
              as a jury verdict and will not be disturbed on appeal
              absent an error of law or abuse of discretion. The
              reviewing [c]ourt will reverse only if the findings are
              predicated on an error of law or are unsupported by
              competent evidence in the record. In reviewing a
              trial judge’s findings, evidence is to be viewed in a
              light most favorable to the prevailing party. All
              evidence and inferences favorable to the victorious
              party are to be considered true and unfavorable
              inferences are to be rejected.

                    In the instant case[,] the trial court heard four
              days of testimony and found, based on the credible
              evidence presented, that [Appellants] failed to meet
              their burden of proof on all of their claims except for
              their claims that [Appellants’] decedent was owed
              sums for his share of the Sweigart & Sons business
              and for additional shareholder distributions from
              2001 through 2004. The trial court found, based on
              [Appellants’]   evidence    and     the    [a]ccounting
              [m]aster’s [r]eport, that [Appellees] were, in fact,
              liable to [Appellants] in the total amount of
              $149,777.00, plus costs.

Id. at 2-3.

      On appeal, Appellants raise the following issues for our review.


                                       -3-
J-A15026-15


          I.     Did the [trial court] err in not finding that
                 [Appellants]     proved     [a]     confidential
                 relationship as a matter of law and the
                 opportunity for [Appellees] to take advantage
                 of that relationship as to all claims made by
                 William Sweigart with credible evidence
                 sufficient to shift the burden of proof to
                 [Appellees] where the evidence supporting the
                 claim is uncontested, non-testimonial and
                 conclusively established[?]

          II.    Did the [trial court] err in not finding that
                 [Appellees], by electing to rest their case after
                 [Appellants’] case in chief, and not offering any
                 testimony or exhibits, failed to meet their
                 burden of proving by clear and convincing
                 evidence, that all dealings involving the parties
                 were indeed fair, conscientious, beyond the
                 reach of suspicion and that [Appellees] used
                 scrupulous fairness and good faith in dealing
                 with [Appellants’] decedent, William Sweigart
                 and refrained from using their position to
                 William Sweigart’s detriment and to their own
                 advantage[?]

          III.   Did the [trial court] err in not imposing a
                 constructive trust on those certain investment
                 accounts in the name of Violet Sweigart at
                 Wells Fargo bank and wherever else the
                 subject funds may be traced if necessary,
                 where [Appellants] substantially identified the
                 assets sought to be reconveyed, [Appellees]
                 would be unjustly enriched if permitted to
                 retain the subject property and where the
                 supporting evidence is uncontested, non-
                 testimonial and conclusively established[?]

          IV.    Did the [trial court] err in holding that
                 Appellant[s] attempted to overwhelm the
                 [trial] court by filing a voluminous 1925(b)
                 statement where the order appealed from
                 listed no reasons for the relief not granted, the
                 issues listed by counsel were raised before and
                 during the trial and not specifically decided and

                                    -4-
J-A15026-15


                  where counsel could not discern the reasons
                  for the decision from reading the [trial court]’s
                  order[?]

Appellants’ Brief at 4-5.

      We first reject Appellees’ argument that the instant appeal should be

quashed as premature. Appellees’ Brief at 31-34. Pennsylvania Rule of Civil

Procedure 227.4 permits a party to file a praecipe for entry of judgment

after 120 days have elapsed from the time post-trial motions were filed, as

they are treated as denied by operation of law. Pa.R.C.P. 227.4(1)(b). In

this case, Appellees post-trial motions were filed on April 2, 2014, as a

result, the 120-day period lapsed on August 1, 2014.       Although Appellees

are correct that Appellants’ first appeal at 1310 EDA 2014 was interlocutory

and premature, that appeal did not divest the trial court of jurisdiction to

address the post-trial motions it had before it for decision.    See Pa.R.A.P.

1701(b)(6) (noting that the trial court may “[p]roceed further in any matter

in   which   a   non-appealable   interlocutory   order   has   been   entered,

notwithstanding the filing of a notice of appeal … of the order[]”). Based on

these considerations, Appellants instant appeal is not subject to quashal as

premature.

      We next address Appellants’ fourth issue, as well as Appellees’ and the

trial court’s argument that Appellants have waived all issues by filing a non-

concise Rule 1925(b) statement. Appellees’ Brief at 34-37. The trial court

concluded, and Appellees argue, that Appellants’ Rule 1925(b) statement


                                     -5-
J-A15026-15


was “anything but concise, [it was] eleven pages contain[ing] twenty-six

paragraphs of rambling, repetitive and overly lengthy compilation of issues.”

Trial Court Opinion, 1/20/15, at 2. However, the Rule 1925(b) statement in

question was filed in response to the trial court’s order, which was itself

triggered by the premature notice of appeal at 1310 EDA 2014. See, e.g.,

Pa.R.A.P. 1925(b) (stating, “[i]f the judge entering the order giving rise to

the notice of appeal … desires clarification of the errors complained of on

appeal, the judge may enter an order directing the appellant to file of record

in the trial court and serve on the judge a concise statement of the errors

complained of on appeal[]”) (emphasis added).       When Appellants filed the

instant notice of appeal, they were not ordered to file a new Rule 1925(b)

statement and did not file one. As the triggering event for a second Rule

1925(b) statement was the second notice of appeal, Appellants cannot be

penalized for not filing a compliant Rule 1925(b) statement when they were

not ordered to file a statement at all.     By logical extension, Appellants

cannot be subject to waiver based on the Rule 1925(b) statement filed in

connection with an appeal that this Court has already quashed as

premature. The trial court could have ordered Appellants to file a new Rule

1925(b) statement, but it did not.      Based on these considerations, we

conclude Appellants’ issues are not subject to waiver.

      Finally, we note Rule 1925(a) states “the judge … [to] file of record at

least a brief opinion of the reasons for the order, or for the rulings or other


                                     -6-
J-A15026-15


errors complained of, or … specify in writing the place in the record where

such reasons may be found.” Id. at 1925(a). This Court has held “the trial

court opinion is a necessary component of appellate review, providing the

reviewing court with a reasoned basis for the lower court’s decisions and

enabling it to engage in a thorough consideration of the issues raised by an

appellant.” Commonwealth v. Burwell, 42 A.3d 1077, 1082 (Pa. Super.

2012).1 Here, we note the trial court’s opinion did not specifically examine

any of the issues raised by Appellants on appeal because the trial court

believed all issues were waived on appeal due to Appellants’ lengthy Rule

1925(b) statement.

       Given the state of the record, we conclude the best course of action is

to remand the record to the trial court for the preparation of a supplemental

opinion. The trial court shall author an opinion, stating its findings of fact

and legal analysis, limited to the remaining three issues Appellants have

raised in their brief on appeal, as reproduced above.      Once the record is

returned to this Court, the Prothonotary shall list this case before the next

available oral argument panel.



____________________________________________
1
  We note “[s]ince the Rules of Appellate Procedure apply to criminal and
civil cases alike, the principles enunciated in criminal cases construing those
rules are equally applicable in civil cases.” Lineberger v. Wyeth, 894 A.2d
141, 148 n.4 (Pa. Super. 2006), citing Kanter v. Epstein, 866 A.2d 394,
400 n.6 (Pa. Super. 2004), appeal denied, 880 A.2d 1239 (Pa. 2005).



                                           -7-
J-A15026-15


      Case remanded.      Panel jurisdiction relinquished.   Superior Court

jurisdiction retained. Case stricken from argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/2015




                                    -8-